DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The proposed amendment filed on April 14, 2022 has been acknowledged and approved. The amendment sufficiently overcomes the disclosure informalities noted in the previous office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 16-18, 20, 23, and 26, the original disclosure does not provide support for “different types of material”. The original disclosure only discloses “material”.  This is new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-18 and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Felts et al. (hereinafter “Felts”) (US 5687643A), in view of Gerngross et al. (hereinafter “Gerngross”) (US 2008/0141873A1).
Regarding claim 16, Felts discloses a method for pressing bales (50) of different types of  material [“baling of cotton and other fibers” (see col. 1, line 14), and “a strapped bale of compressed fibers (emphasis added)” (see col. 2, line 31), which shows that there are different types of fibers material. Additionally, the limitation, “different types of material” can be interpreted as a small type of material and a large type of the same material, Felt discloses baling cotton material and other fibers, in which the fibers material have different sizes after harvested] in a baler (Claim 1) (Claim 12), the method comprising:
feeding the different types of material into the baler through an inlet (10, 12a) in an inlet direction and into a first chamber arranged perpendicular to the inlet (See Fig. 2 and Fig. 6);
pre-compressing into a pre-compressed material, the different type of material in the first chamber under a number of compressing cycles by a first press (16) (18); transporting the pre-compressed material (by 36, 38) into a second chamber comprising a second press (20) (22) (24); and compressing the pre-compressed material by the second press (20) (22) (24) into a finished bale of compressed material (50), wherein the transporting the pre-compressed material (by 36, 38) into the second chamber is conducted in a limited space of the baler (See Fig. 4,16), such a threshold expansion of the pre- compressed material is prevented (col. 5, line 30-46)( col. 6, line 66- col. 7, line 8). Felts further discloses movement of the first press controls the opening degree (by a pusher plate 32a) of the inlet (See movement of the pusher plate 32a from fig. 4 to fig. 5 of Felts) (col. 5, line 30-46 and col. 6, line 61 to col. 7, line 8 of Felts).
Felts is silent wherein comprising the pre-compressing the different types of material includes measuring a pressure resistance from the different types of material in at least one of the number of compressing cycles, and calculating an opening degree of the inlet based on the measured pressure resistance, in order to achieve an optimal volume of the pre-compressed material before being transported to the second press, and the method further comprises controlling the first press for setting the calculated opening degree of the inlet.
Gerngross teaches an analogous device wherein includes measuring a pressure resistance from different type of materials [see “fibrous materials  (emphasis added)” in claim 1, line 1 OR the limitation, “different types of material” can be interpreted as a small type of material and a large type of the same material, Gerngross discloses baling cotton material, in which each of the cottons have different sizes after harvested]) in at least one of the number of compressing cycles, and calculating an opening degree of the inlet based on the measured pressure resistance, in order to achieve an optimal volume of the pre-compressed material before being transported to the second press (Claim 1), and the method further comprises controlling the first press for setting the calculated opening degree of the inlet (See Claims 4, 8, 12, 14), for the purpose of reaching an acceptable approximation of a final bale weight (See Para. 33), thereby meeting the limitation of the claimed pressure resistance measuring system and opening degree configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Felts, with the pressure resistance measuring system and opening degree configuration, as taught by Gerngross, in order to have provided an acceptable approximation of a final bale weight.
Regarding Claim 17, modified Felts discloses the method according to claim 16, wherein the pre-compressing the material (by 16, 18 of Felts) is conducted in a first direction (See Fig. 2 of Felts, pre-compression occurs in up/down direction), and the transporting the pre- compressed material (by 36, 38 of Felts) into the second chamber (20, 22, 24 of Felts) is conducted in a second direction perpendicular to the first direction (See Fig. 2 of Felts, transporting occurs in left/right direction).
Regarding Claim 18, modified Felts discloses the method according to claim 16, wherein the pre-compressing the material (by 16, 18 of Felts) comprises pre- compressing the material against a side wall of a transport unit (36 of Felts) (See Fig. 2 of Felts).
Regarding Claim 20, Felts in view of Gerngross discloses the method according to claim 16, wherein the pre-compressing the material (by 16, 18 of Felts) and the compressing the pre- compressed material (by 20, 22, 24 of Felts) are conducted in parallel (See Fig. 2 of Felts).
Regarding Claim 21, modified Felts discloses the method according to claim 16, wherein the limited space (16 of Felts) is defined at least by a first side wall of the first press (22b of Felts), a second side wall of the second press (22a of Felts) and a third side wall of a transport unit (36 of Felts) used in the transporting the pre- compressed material into the second chamber comprising the second press.
Regarding Claim 22, modified Felts discloses the method according to claim 16, further comprising strapping the finished bale of compressed material (Fig. 2, Num. 44 of Felts) (Title of Felts).
Regarding Claim 23, Felts discloses a baler for pressing bales of different types of material (see the preample of claim 16 above), the baler comprising: an inlet (10, 12a) for receiving material fed into the baler (Claim 1) in an inlet direction, a first chamber (16, 18) connected to the inlet (10, 12a) and receiving the different types of material from the inlet, the first chamber arranged perpendicular to the inlet direction (See Fig. 4- 8), and the first chamber (10, 12a) comprising a first press configured to pre-compress, into a precompressed material,  the different types of material under a number of compressing cycles (See Fig. 2); a second chamber comprising a second press configured to compress the pre-compressed material into a finished bale of compressed material (20, 22, 24); a transport unit configured to transport the pre- compressed material from the first press into the second press (36, 38) in a limited space (16) such that a threshold expansion of the pre-compressed material is prevented(col. 5, line 30-46)( col. 6, line 66- col. 7, line 8). Felts further discloses movement of the first press controls the opening degree (by a pusher plate 32a) of the inlet (See movement of the pusher plate 32a from fig. 4 to fig. 5 of Felts) (col. 5, line 30-46 and col. 6, line 61 to col. 7, line 8 of Felts).
Felts is silent wherein comprises a control unit connected to the first press, the control unit configured to: measure a pressure resistance from the material in at least one of the number of compressing cycles, calculate an opening degree of the inlet based on the measured pressure resistance, in order to achieve a an optimal volume of the pre-compressed material before being transported to the second press, and control the first press for setting the calculated opening degree of the inlet.
Gerngross teaches an analogous device wherein a control unit connected to the first press and configured to measure a pressure resistance from the material in at least one of the number of compressing cycles, calculate an opening degree of the inlet based on the measured pressure resistance, in order to achieve an optimal volume  (See Claims 1, 4, 8, 12, and 18) of the pre-compressed material before being transported to the second press (Claim 1) and control the first press for setting the calculated opening degree of the inlet (See Claims 4,8, 12, 18), for the purpose of reaching an acceptable approximation of a final bale weight (See Para. 33), thereby meeting the limitation of the claimed control unit configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Felts, with the control unit configuration, as taught by Gerngross, in order to have provided an acceptable approximation of a final bale weight.
Regarding Claim 24, modified Felts discloses the baler according to claim 23, wherein the first press (16, 18 of Felts) is arranged below the inlet (10, 12a of Felts) in the baler such that movement of the first press adjusts the opening degree of the inlet (See Fig. 2 of Felts) (col. 5, line 30-46) (col. 6, line 66- col. 7, line 8 of Felts).
Regarding Claim 25, modified Felts discloses the baler according to claim 23, wherein the first press (16, 18 of Felts) operates in the first direction (See Fig. 2 of Felts, pre- compression occurs in up/down direction) and the transport unit (36, 38 of Felts) operates in a second direction perpendicular to the first direction (See Fig. 2 of Felts, trans porting occurs in left/right direction).
Regarding Claim 26, modified Felts discloses the baler according to claim 23, wherein the first press (16, 18 of Felts) pre-compresses the material in parallel to the second press (20, 22, 24 of Felts) (See Fig. 2 of Felts) compressing the pre-compressed material.
Regarding Claim 27, modified Felts discloses the baler according to claim 23, wherein the limited space (16 of Felts) is defined at least by a first side wall of the first press (22b of Felts), a second side wall of the second press (22a of Felts) and a third side wall of the transport unit (36 of Felts).
Regarding Claim 28, modified Felts discloses the baler according to claim 23, wherein the first press (16, 18 of Felts) is a pre-press (16, 18 of Felts provides pre- compression) and the second press (20, 22, 24 of Felts) is a main press (20, 22, 24 provides the finishing of the compression (i.e. main compression)).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Felts and Gerngross, and further in view of Olds (US 6823776B1).
Regarding Claim 19, modified Felts discloses the invention substantially as claimed as set forth above.
Felts, as modified by Gerngross, is silent wherein the compressing the pre- compressed material into the finished bale of compressed material comprises compressing the pre- compressed material against another finished bale of material in the baler.
Olds teaches an analogous invention wherein pre-compressed material is compressed against another finished bale of material in the baler (See Fig. 11, 13, 15, 17, 19; pre- compressed bale 64 is pushed against (i.e. compressed) previously formed bale 66), for the purpose of urging a previously formed bale along a bale exit chamber (See col. 8, line 42-52), thereby meeting the limitation of the claimed compressing configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Felts in view of Gerngross, with the compressing configuration, as taught by Olds, in order to have provided improved urging of formed bale along a bale exit chamber.

Response to Arguments
In Applicant's arguments filed on April 14, 2022, Applicant argued that neither Felts nor Gerngross discloses compressing different types of material. This argument has been fully considered but it is not persuasive because Felts discloses “baling of cotton and other fibers” (see col. 1, line 14), and “a strapped bale of compressed fibers (emphasis added)” (see col. 2, line 31), which shows that there are different types of fibers material. Gerngross also discloses “fibrous materials (emphasis added)” (see claim 1, line 1). Additionally, the limitation, “different types of material” can be interpreted as a small type of material and a large type of the same material, both of Felt and Gerngross disclose baling cotton material and other fibers, in which the fibers material have different sizes after harvested. According, Felt and Gerngross do disclose “different types” of material.
Furthermore, the limitations, “different types of material” do not have support in the original disclosure, as noted in the 35 U.S.C. 112 rejection above.  
Finally, Applicant further argued that the combination of Felts and Gerngross does not describe or reasonably suggest the subject matter as claimed in claims 16 and 23. This argument is not found persuasive because Gerngross teaches monitoring the pressure utilized by tramping mechanism and baling station and allocating horsepower to meet the needs of each (see claim 4 and paragraphs 0023 and 0027- 0030). This pressure is monitored and controlled by programmable controller programmed to determine the bale moisture content of lint cotton from measured pressure and density calculations determined from position transducers and pressure transducers (see para. 33). As such, Gerngross does teach a step of measuring the pressure resistance (via pressure transducers/controller) from the material and calculating an opening degree of the inlet based on the measured pressure resistance. A combination of Felts and Gerngross does in fact describe pre- compressing the material includes measuring a pressure resistance from the material in at least one of the number of compressing cycles, and calculating an opening degree of the inlet based on the measured pressure resistance, in order to achieve a particular volume of the pre-compressed material before being transported to the second press, and the method further comprises controlling the first press for setting the calculated opening degree of the inlet (see para. 33 of Gerngross: “Prior to pre-compressing lint cotton under the tramper foot 12 inputs from the operator have established a maximum pressure setting and an arbitrary final bale position setting. As incremental charges of lint cotton are compressed by the action of the tramper cylinders 20 and tramper foot 12 the tramper 24 extends to a maximum stroke position until the resistance of the compressed lint cotton in the press box 19 results in the pressure on the blind end conduit 41, as measured by pressure transducer 50, exceeding the pre-determined pressure setting.”) (see claim 14).
Given that the Felts and Gerngross are within the same field of endeavor (i.e. baling fibers), it would have been obvious to modify Felts with Gerngross since Gengross teaches measuring a pressure resistance from the material in at least one of the number of compressing cycles, and calculating an opening degree of the inlet based on the measured pressure resistance, in order to achieve an optimal volume of the pre-compressed material before being transported to the second press (Claim 1), for the purpose of reaching an acceptable approximation of a final bale weight (See Para. 33). Gerngross achieves the control function as claimed in claims 16 and 23, and as such the limitation of the pressure resistance measuring system and opening degree configuration are met. The claims need to be more specific in the control functions in order to overcome this rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725

/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        May 6, 2022